DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching an electrical plug connector, wherein the first insulated housing assembled with the first terminal module and the second insulated housing assembled with the second terminal module are combined with each other and together received in the receiving cavity of the metallic shell, an insertion cavity is between an inner side of an assembly of the first insulated housing and the second insulated housing after the first insulated housing is combined with the second insulated housing; this in combination with the remaining limitations of the claim. 
Regarding claims 2-11: are allowable based on their dependency on claim 1.
Regarding claim 12: allowability resides at least in part with the prior art not showing orfairly teaching an electrical plug connector, wherein the first insulated housing assembled with the first terminal module and the second insulated housing assembled with the second terminal module are combined with each other along the vertical direction and together received in the receiving cavity of the metallic shell, an insertion cavity is between an inner side of an assembly of the first insulated housing and the second insulated housing after the first insulated housing is combined with the second insulated housing along the vertical direction; this in combination with the remaining limitations of the claim. 
Regarding claims 13-16: are allowable based on their dependency on claim 12.
Regarding claim 17: allowability resides at least in part with the prior art not showing orfairly teaching an electrical plug connector, wherein the first insulated housing assembled with the first terminal module and the second insulated housing assembled with the second terminal module are combined with each other along a vertical direction and together received in the receiving cavity of the metallic shell, an insertion cavity is between an inner side of an assembly of the first insulated housing and the second insulated housing after the first insulated housing is combined with the second insulated housing; this in combination with the remaining limitations of the claim. 
Regarding claims 18-20: are allowable based on their dependency on claim 17.
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OSCAR C JIMENEZ/Examiner, Art Unit 2833